DETAILED ACTION

Claims 1-20 are pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/26/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement has been considered by the examiner and initialed and signed copied of the 1449s are attached to this action.

Specification

The disclosure is objected to because of the following informalities: 
The specification recites “Table 2” (page 75, line 23) and “Table 3” (page 76, lines 8, 9, and 25). However, the specification is incomplete since it doesn’t include any Table 2 or Table 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (Tao et al., "CD19-CAR-T Cells Bearing a KIR/PD-1-Based Inhibitory CAR Eradicate CD19+HLA-C1 Malignant B Cells While Sparing CD19+HLA-C1+ Healthy B Cells". MDPI. 13 September 2020. 12(9). 1-17) as evidenced by Dong et al. (Dong et al., "Rewired signaling network in T cells expressing the chimeric antigen receptor (CAR)". EMPO. 17 August 2020. 39(16).1-14).

	Regarding claims 1-20, Tao et al. teaches that using CAR-T- cell, such as CD19-CAR-T cell for cancer treatment has adverse off target effects on non-malignant cells and that introduction of an inhibitory CAR (iCAR) into CAR-T cells in intended to reduce these adverse effects of CAR-T-cell therapy (Abstract, page 1). Tao et al. further teaches engineered T cells expressing an activating CD19-CAR and a novel inhibitory KIR/PD-1 CAR (iKP-19-CAR-T) where the T cells exhibit cytotoxicity against CD19+ HLA-C1- malignant B cells and not against healthy CD19+ HLA-C1+ B cells. Tao et al. further discloses engineering a novel iCAR consisting of the extracellular domain of KIR2DL2, CD8a hinge and transmembrane, and the intracellular domain of PD-1 (page 2, paragraph 4, lines 7-9). Also, Tao et al. teaches that the inhibitory KIR/PD-1 CAR could inhibit the CD19 CAR activation signal via the inhibitory PD-1 domain (Abstract). Tao et al. further teaches that the engineered T cells expressing the activating CD19-CAR and the inhibitory KIR/PD-1 CAR promotes a strong cytotoxic response against malignant B cells in vitro and antitumor activity in the xenograft model of CD19+HLA-C1- Burkitt’s lymphoma parallel to CD19-CAR-T cells, while protecting CD19+HLA-C1+ healthy human B cells both in vitro and in vivo (page 1, paragraph 2, lines 9-12). Tao et al. also teaches that the inhibitory CAR (iCAR) is a versatile and implementable solution to subdue the “on-target off-tumor” effect by providing a negative signal to regulate T cell activation, and expressing the iCAR that uses the extracellular domain of KIR2DL2 on CAR-T cells could discriminate between normal cells (HLA-C1+) and tumor cells (HLA-C1-) and functions in a reversible manner (page 2, paragraph 3, lines 1-5). Tao et al. discloses that the engineered cell has both activating receptor CD19 CAR and inhibitory receptor KIR/PD-1 CAR (iKP-19-CAR-T)  equally expressed on the cell surface to ensure receiving activation and suppression signals evenly so that designed iCAR could discriminate between normal cells (HLA-C1+) and tumor cells (HLA-C1-) (page 3, paragraph 1, lines 8-10). In addition, Tao et al. teaches that the combination of iKP CAR and CD19 CAR could reduce the damage of CD19-CAR-T cells on CD19+HLA-C1+ normal B cells without decreasing the cytotoxicity on CD19+HLA-C1- malignant B cells in vitro (page 6, paragraph 4, lines 6-9). 
	
Moreover, regrading claim 11, Tao et al. teaches injecting six-week-old NOD-Prkdcem26Cd52 IL2rgem26Cd22/Nju (NCG) mice intravenously with the engineered cells (CD19-CAR-T cells bearing an iKP CAR) and confirmed that iKP-19-CAR-T cells exerted higher cytotoxicity on CD19+HLA-C1- Burkitt’s lymphoma cells and decreased cytotoxicity on CD19+HLA-C1+ normal B cells in vivo (page 8, paragraph 2, lines 1-4).

	Regarding the recitation of the formation of micro-clusters proximal to the target cell in the claims, Dong et al. provides evidence that in CD19 CAR model, ligand engagement triggers the formation of CAR micro-clusters that transduce downstream signaling (page 1, paragraph 1, lines 4-7) and these CAR micro-clusters translocate to the cell center and forms a stable disk-like structure (page 2, paragraph 3, lines 2-3). This is interpreted as binding of the receptors to the ligand prevents breakup of the formed micro-cluster. Therefore, the expression of these receptors (activating CAR and inhibitory iCAR) on the engineered cell surface and bringing them in contact with their target ligands, inherently and necessarily causes the formation of micro-clusters near the target cell and complementary clusters of ligands on the target cells in order to get activation and inhibition signaling by CARs and iCARs, respectively right after the micro-clusters formation. Accordingly, the mere recitation of its presence in the instant claims is not sufficient to distinguish the instant claims from prior art. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997). 
Regarding claim 4 and 13, it recites that binding of the blocking receptor to its ligands results in decreased expression of the activating receptor. Since the structure of the claimed engineered cell and the engineered T cell produced by Tao et al. are the same and identical, the claimed functional property of the claimed engineered cell of exhibiting reduced surface expression of the activating receptor upon binding of the blocking receptor to its ligand on the normal cell is inherently and necessarily present in the structure of the T cell expressing an activating receptor and a blocking receptor taught by Tao et al. The applicant is further reminded that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Regarding claim 8 and 17, it recites “the blocking receptors do not bind to the cognate blocking ligands until the activating receptors bind to the cognate activating ligands”. Since the structure of the claimed engineered cell and the engineered T cell produced by Tao et al. are the same, the claimed functional property of the claimed engineered cell of exhibiting reduced surface expression of the activating receptor upon binding of the blocking receptor to its ligand on the normal cell is inherently and necessarily present in the structure of the T cell expressing an activating receptor and a blocking receptor taught Tao et al. Therefore, by teaching all the limitations of the structural features of the engineered immune cells claimed, Tao et al. anticipates the claimed invention. The applicant is further reminded that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 10, 12-20 of copending Application No. 17/480454 (Kamb et al., filed on 09/21/2021), claims 1, 5, 6, 7, 8, 11-14 of copending Application No. 17/480466 (Kamb et al., filed on 09/21/2021), claims 1-20 of copending Application No. 17/480473 (Kamb et al., filed on 09/21/2021), claims 1-20 of copending Application No. 17/480476 (Kamb et al., filed on 09/21/2021), OR claims 1, 14, and 20-21 of copending Application No. 17/480501 (Kamb et al., filed on 09/21/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

	Copending claims 10, 12-20 of Application No. 17/480454 are directed to a method of treating cancer by providing an engineered T-cell to a patient. The copending claims teach that the engineered T-cell comprises an activating receptor and a blocking receptor comprising an extracellular binding domain, a transmembrane domain, an intracellular domain, and a hinge derived from LILRB1 and each receptor is expressed on a surface of the engineered immune cell. They further disclose that when the engineered cell encounters a normal cell and a tumor cell simultaneously, these activating and blocking receptors diffuse into two regions near the target cell forming two micro-clusters upon binding to their cognate ligands to promote a cytotoxic signal to kill the tumor cell and inhibit a cytotoxic signal to spare the normal cell. The copending claims further teach that binding of the blocking receptor to its ligand on the normal cell results in reduced expression of the activating receptor that is temporary and reversible. Thus, the copending claimed method of using the engineered immune cell to treat cancer patients recite the product instantly claimed with the same structural characteristics, so it renders the instant product claims obvious. Also, the copending claimed method of using the engineered immune cell to treat cancer patients recite a similar product with the same structure and characteristics but is narrower in that the copending claims further recite the structural features of the blocking receptor expressed on the surface of the engineered T-cell. As such the copending claims represent a species of the instant broader methods and products. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the claims of the copending application render obvious instant pending claims 1-20.

	Copending claims 1, 5, 6, 7, 8, 11-14 of Application No. 17/480466 are directed to an engineered immune cell comprising an activating receptor and a blocking receptor and each receptor is expressed on a surface of the engineered immune cell, a method of producing the engineered cell, and a method of using the engineered cell to treat cancer by administering the engineered cell to a cancer patient. They further disclose that the activating receptor triggers a cytotoxic signal when it binds a first ligand of a target cell; and the blocking receptor sends an interfering signal that inhibits the cytotoxic response when it binds a second ligand of the target cell. They further teach that these receptors form two micro-clusters into two regions upon binding to their cognate ligands wherein cross-talk between the activating receptor and the blocking receptor affects an activation threshold for the cytotoxic response. The copending claims further teach that binding of the blocking receptor to its ligand results in reduced expression of the activating receptor. Thus the copending claimed engineered immune cell and method of producing and using it to treat cancer patients recite a similar product with the same structural features and the same method steps but are narrower in that the copending claims further recite the effect of the cross-talk between the receptors on the activation threshold for the cytotoxic response of the activating receptor of the engineered cell. As such the copending claims represent a species of the instant broader methods and products. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the claims of the copending application render obvious instant pending claims 1-20.
	
Copending claims 1-20 of Application No. 17/480473 are directed to an engineered immune cell comprising an activating receptor and a blocking receptor and each receptor is expressed on a surface of the engineered immune cell and a method of using the engineered cell to treat cancer by administering the engineered cell to a cancer patient. They further disclose that when the activating receptor binds a first ligand of a target cell, it triggers a cytotoxic signal and when the blocking receptor binds a second ligand of the target cell, it sends an interfering signal stronger than the activating signal such that the inhibitory signal dominates and blocks the activating signal from the activating receptor to prevent localized cytotoxic response by the engineered immune cell. They further teach that these receptors form two micro-clusters into two regions upon binding to their cognate ligands. The copending claims further teach that binding of the blocking receptor to its ligand results in reduced expression of the activating receptor. The copending claims further teach that binding of the blocking receptor to its ligand on the normal cell results in reduced expression of the activating receptor that is reversible. Thus the copending claimed engineered immune cell and method of using it to treat cancer patients recite a similar product with the same structural characteristics and the same method steps but are narrower in that the copending claims further recite that the inhibitory signal triggered by the blocking receptor of the engineered immune cells is stronger than the activating signal such that it dominates and blocks the activating signal from the activating receptor to prevent a localized cytotoxic response by the engineered immune cell. As such the copending claims represent a species of the instant broader methods and products. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the claims of the copending application render obvious instant pending claims 1-20.

Copending claims 1-20 of Application No. 17/480476 are directed to an engineered immune cell comprising an activating receptor and a blocking receptor and each receptor is expressed on a surface of the engineered immune cell and a method of using the engineered cell to treat cancer by administering the engineered cell to a cancer patient. They further disclose that when the engineered cell encounters a normal cell and a tumor cell simultaneously, these activating and blocking receptors diffuse into two regions near the target cell forming two micro-clusters upon binding to their cognate ligands to promote a cytotoxic signal to kill the tumor cell and inhibit a cytotoxic response by the engineered immune cell to protect the normal cell. They also disclose that the cytotoxic response by the engineered immune cell that exhibits cytotoxic effects on the tumor cell is localized to the second region and that localized cytotoxic response does not exhibit cytotoxic effects on the healthy cell. The copending claims further teach that binding of the blocking receptor to its ligand results in reduced expression of the activating receptor. Thus the copending claimed engineered immune cell and method of using it to treat cancer patients recite a similar product with the same structural characteristics and the same method steps but are narrower in that the copending claims further recite that the that the cytotoxic response by the engineered immune cell that exhibits cytotoxic effects on the tumor cell is localized to the second region. As such the copending claims represent a species of the instant broader methods and products. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the claims of the copending application render obvious instant pending claims 1-20.

Copending claims 1, 14, and 20-21 of Application No. 17/480501 are directed to an engineered immune cell comprising an activating receptor and a blocking receptor and each receptor is expressed on a surface of the engineered immune cell and a spacer operably associated with these receptors to maintain them spaced apart by an average minimum distance on the immune cell surface and a method of using the engineered immune cell to treat cancer by administering the engineered cell to a cancer patient. The copending claims further disclose that the activating receptor and the blocking receptor comprises a ligand binding domain (LBD), a hinge, a transmembrane domain, and an intracellular domain (ICD). They further disclose that the spacer comprises a C- or N-terminal fusion to link the activating and blocking receptors, two moieties fused to the cell surface receptors, a non-covalent interacting motif that mediates protein-protein interaction, a leucine zipper, a moiety that covalently links the cell surface activating receptor and the cell surface blocking receptor, and a rigid peptide linker with  an alpha- helix, repeats of XP where X is any amino acid, and/or repeats consisting of alanine, glutamic acid, and lysine. The copending claims also teach that the activating receptor triggers a cytotoxic signal when the activating receptor binds a first ligand of a target cell and the blocking receptor sends an interfering signal that inhibits the cytotoxic response when it binds a second ligand of the target cell due to the spacer that maintains a minimum distance between the activating and the blocking receptors. Thus the copending claimed engineered immune cell and method of using it to treat cancer patients recite a similar product with the same structural features and the same method steps but are narrower in that the copending claims further recite that the engineered immune cell comprises a spacer and that they further recite the structural and functional features of this spacer. As such the copending claims represent a species of the instant broader methods and products. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the claims of the copending application render obvious instant pending claims 1-20.

This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims in each of these copending applications have not in fact been patented.

No claims are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANAN ISAM ABUZEINEH whose telephone number is (571)272-9596. The examiner can normally be reached Mon- Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Hanan Isam Abuzeineh

/H.I.A./Examiner, Art Unit 1633                                                                                                                                                                                                        

Dr. A.M.S. Wehbé

/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633